Citation Nr: 0943368	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  92-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
pelvis and hips with shortening of a leg and leg pain, to 
include on a direct basis or on a secondary basis.

2.  Entitlement to an increased (compensable) rating for 
residuals of a penetrating SFW of the back with injury of MG 
XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to December 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The Veteran appealed a July 1994 Board 
decision to the United States Court of Appeals for Veterans 
Claims) (Court), which vacated and remanded the decision in 
July 1996.  Subsequent to the Court's decision, the Board 
Remanded the claims in February 1997, December 2003, April 
2005, and September 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records indicate that the Veteran sustained 
a penetrating shell fragment wound injury to the right of the 
spine.  The examiner who conducted March 1997 VA examination 
described 7 scars on the Veteran's back, but did not note 
where these scars were in relationship to the spine (left or 
right, thoracic or lumbar).  The February 2002 examination 
report describes shrapnel injury to the left of the spine, T8 
to L1.  The examiner who conducted VA examination on June 15, 
2009 described a linear scar along the right side of the 
thoracic spine, but stated in his conclusions that the 
Veteran had shrapnel injuries to the left back.  The examiner 
who conducted June 16, 2009 VA examination described weakness 
of MG XX bilaterally, but did not indicate whether shrapnel 
injury affected MG XX, right, MG XX, left, or MG XX 
bilaterally.  

The rating decisions of record do not specify whether service 
connection has been granted for MG XX injury, right side, or 
MG XX injury, left side, or whether the service-connected 
injury to MG XX is intended to include MG XX on both sides of 
the spine.  The Board's 2007 Remand directed that the 
examiner(s) to note locations of penetration wounds, as there 
was "inconsistent or erroneous reporting of left- and right-
sided findings."  Specific identification as to whether the 
Veteran has MG XX injury to the right of the spine, or to the 
left of the spine, or whether there is MG XX injury on each 
side of the spine, is required.  

In his 1991 claim, the Veteran contended that he had 
osteoarthritis of the hips and or pelvis and leg shortening 
with pain as a result of shrapnel wounds.  A February 1992 
private examination report of record states that the Veteran 
has left leg symptoms attributable to his shrapnel wounds.  
Following the Veteran's appeal to the Court, the Board 
remanded the claim with directions that the examiner address 
the etiology of any arthritic changes in the hips or pelvis, 
to include the etiology of shortening of either leg.  The 
examiner who conducted a June 2009 VA examination provided an 
opinion that the Veteran did not have traumatic arthritis of 
the hips.  The Veteran did not limit his claim to a 
contention that he had traumatic arthritis of the hips as a 
direct result of shrapnel injury to the hips.  The 2009 did 
not address whether the Veteran has a disorder of the hips or 
pelvis other than traumatic arthritis which is due to or 
aggravated by the service-connected disabilities.  Further 
medical development, to obtain medical opinion addressing 
each contention is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The examiner who conducted June 2001 VA examination concluded 
that the Veteran had a one-centimeter shortening of the right 
leg as the result of a congenital disorder.  The examiner did 
not comment on the etiology of left leg pain.  The examiner 
who conducted a February 2002 VA examination stated that 
there was damage to the tendons of the left hamstring and 
left Achilles tendon, but the report does not clearly state 
the etiology of this finding.  The examiner who conducted VA 
examination in June 2009 found atrophy of the left calf and 
thigh, but did not provide the etiology of the atrophy.  The 
examiner reports do not state whether the Veteran has left or 
right symptomatology attributable to the Veteran's shrapnel 
wounds or retained foreign bodies in the hips, pelvis, or 
buttocks.  Further development of the medical evidence, to 
include such opinion, is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
provide a list of surgical procedures he 
has undergone relating to the hips or 
pelvis, and to identify other medical 
treatment affecting the hip or pelvis.  
He should be asked to identify the 
facilities at which surgical procedures 
affecting the hips or pelvis were 
performed.  Clinical records should be 
obtained.

2.  The Veteran should be afforded the 
opportunity to provide other evidence, 
including statements as to the effect of 
his shell fragment wound injuries to the 
back, pelvis, hips, or buttocks on 
functioning of the back, hips, pelvis, or 
legs.  

3.  Afford the Veteran examination of the 
pelvis and hips and right and left legs.  
The claims folder and this Remand should 
be made available to the examiner for 
review before the examination.  The 
examiner should review the service 
medical records, post-service medical 
records, the Veteran's statements, and 
relevant evidence of record, including 
all records pertaining to the left 
shoulder.  Necessary diagnostic testing 
should be conducted.  Then, the 
examiner(s) should set forth each of the 
following.  

(a).  Assign a diagnosis for each current 
disorder of the pelvis, hips, right leg, 
and left leg.  
(b).  State whether there is leg 
shortening of either leg, atrophy of the 
muscles of either leg, tendon shortening 
in either leg, or a tendon disorder other 
than shortening.  

Then, the examiner should provide answers 
to the following questions:

(b).  For each diagnosis of a disorder of 
the hips or pelvis, state whether it is 
at least as likely as not (50 percent or 
more likely) or less than likely (less 
than a 50 percent probability) that the 
disorder is (i) directly due to, or (ii) 
secondary to, or (iii) aggravated by, 
service-connected shell fragment wounds 
or any retained foreign body , or (iv) is 
in some other way a residual of the 
service-connected shell fragment wounds 
or any retained foreign body(ies). 

(c).  For each disorder of the right leg 
or left leg, muscle atrophy, or other 
functional impairment of use, and for 
shortening of either leg, if present, 
provide an opinion as whether it is at 
least as likely as not (50 percent or 
more likely) or less than likely (less 
than a 50 percent probability) that a 
disorder, leg shortening, or functional 
impairment, if present, is (i) directly 
due to, or (ii) secondary to, or (iii) 
aggravated by, service-connected shell 
fragment wounds or any retained foreign 
body , or (iv) is in some other way a 
residual of the service-connected shell 
fragment wounds or any retained foreign 
body(ies).  For each disorder and 
opinion, state whether the affected body 
part is the right leg, the left leg, or 
both legs.  

4.  Afford the Veteran examination of the 
muscles of the spine, to include MG XX.  
Describe each scar.  State whether the 
described scar is to the right of the 
spine (on the right side of the body) or 
to the left side of the spine (left side 
of the body).  The claims folder and this 
Remand should be made available to the 
examiner for review before the 
examination, and the examiner should be 
asked to read the first two paragraphs of 
the body of the remand.  The examiner 
should review relevant evidence of 
record, including all records pertaining 
to the muscles of the spine.  Necessary 
diagnostic testing should be conducted.  

Then, the examiner(s) should set state 
whether the Veteran sustained a shell 
fragment injury to MG, XX, right, or to 
MG XX, left, or to MG XX bilaterally.  
The examiner should state whether the MG 
XX injury is in the cervical, thoracic, 
or lumbar area, for each MG XX injury 
noted.  

The examiner should describe the 
residuals, finding, or symptoms of MG XX 
injury, specifying the side of the body 
(right or left and cervical, thoracic, or 
lumbar).  In particular, the examiner 
should state whether there is fascial 
defect, atrophy, or impaired tonus, 
fatigue, fatigue-pain, or weakness, and 
should state whether the observed 
symptom(s) is/are attributable to the 
shrapnel fragment wound.  If a symptoms 
is not attributable to the service-
connected shrapnel fragment wound, the 
examiner should explain and provide the 
rationale for the conclusion.  

5.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and the claims should be readjudicated.  
If any claim is not granted, the Veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



